DETAILED ACTION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, line 1, “the outlet tube” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a) as being anticipated by Staton (2011/0006084). Station discloses, in figs. 1 and 2, a bladder assembly comprising:
a bladder10 comprising a front wall and a rear wall and defining an internal reservoir for containing fluid;
a fluid port 22 coupled to the front wall of the bladder and providing fluid access to the internal reservoir; and
a strut 60 coupled to the front wall of the bladder, the strut comprising a material that is relatively more rigid than the front wall of the bladder such that the strut defines a shape of the bladder;
wherein the strut comprises two grip portions 92, 98 or 94 positioned on opposite sides of the fluid port, the grip portions being detached from the front wall of the bladder and able to flex away
from the front wall of the bladder toward the fluid port, such that the grip portions allow a user to insert fingers under the grip portions to grasp the bladder assembly.

Claim 21 is rejected under 35 U.S.C. 102(a) as being anticipated by Pfotenhauer  (WO 2011/003110 ). Pfotenhauer discloses, in fig. 1, a bladder assembly comprising:
a bladder 100 comprising a front wall and a rear wall and defining an internal reservoir for containing fluid;
a fluid port 108  coupled to the front wall of the bladder and providing fluid access to the internal reservoir; and
a strut 110  coupled to the front wall of the bladder, the strut comprising a material that is relatively more rigid than the front wall of the bladder such that the strut defines a shape of the bladder;
wherein the strut comprises two grip portions 114, 120 positioned on opposite sides of the fluid port, the grip portions being detached from the front wall of the bladder and able to flex away
.

Claims 21, 25 and 26 are rejected under 35 U.S.C. 102(a) as being anticipated by Smith et al. (2017/0127806). Smith et al. disclose, in figs 25-28 , 
Re-claim 21, a bladder assembly comprising:
a bladder 150 comprising a front wall and a rear wall and defining an internal reservoir for containing fluid;
a fluid port 156  coupled to the front wall of the bladder and providing fluid access to the internal reservoir; and
a strut 155  coupled to the front wall of the bladder, the strut comprising a material that is relatively more rigid than the front wall of the bladder such that the strut defines a shape of the bladder;
wherein the strut comprises two grip portions 162 positioned on opposite sides of the fluid port, the grip portions being detached from the front wall of the bladder and able to flex away
from the front wall of the bladder toward the fluid port, such that the grip portions allow a user to insert fingers under the grip portions to grasp the bladder assembly.
Re-claim 25, wherein the entire strut is welded to the front wall of the bladder, except for the grip portions.
Re-claim 26, wherein the bladder can be preformed such that the rear wall is flat and the front wall is curved, and the strut is curved to reinforce the preformed curved shape of the front wall of the bladder (see fig. 15).
Allowable Subject Matter
Claims 1-12, 27 and 28 are allowed.
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 21, 25 and 26 have been considered but are moot in view of new ground rejections as alleged above.
Applicant argues that Smith et al. do not disclose the strut comprising gripped portions that are detached and flex away from the bladder. However, that is not persuasive because Smith et al. disclose, in figs. 25-28, gripped portions 162 being hingable; therefore, the gripped portions 162 are able to detached and flex away from the front wall of the bladder.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






               /LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        March 17, 2021